                                                    Case 3:17-cv-02246-MMA-BLM Document 81 Filed 02/11/19 PageID.2598 Page 1 of 33

                                                         Ion 118




                                                     1 KAZEROUNI LAW GROUP, APC
                                                       Abbas Kazerounian, Esq. (SBN: 249203)
                                                     2
                                                       ak@kazlg.com
                                                     3 245 Fischer Avenue, Suite D1
                                                       Costa Mesa, California 92626
                                                     4
                                                       Telephone: (800) 400-6808
                                                     5 Facsimile: (800) 520-5523
                                                     6
                                                         [Additional Attorneys On Signature Page]
                                                     7
                                                       Attorneys for Plaintiff,
                                                     8 Kathleen Holt
                                                     9
                                                    10
Kazerouni Law Group, APC




                                                                                     UNITED STATES DISTRICT COURT
                                                    11                             SOUTHERN DISTRICT OF CALIFORNIA
                           Costa Mesa, California




                                                    12
                                                                   KATHLEEN HOLT, individually              Case No.: 17-CV-02246-MMA-BLM
                                                    13             and on behalf of all others similarly
                                                    14             situated,                                PLAINTIFF’S OPPOSITION TO
                                                                                                            DEFENDANT NOBLE HOUSE’S
                                                    15                                Plaintiff,            CROSS-MOTION FOR
                                                    16             v.                                       SUMMARY JUDGMENT ON
                                                                                                            ALL ISSUES
                                                    17             NOBLE HOUSE HOTELS &
                                                    18             RESORT, LTD. d/b/a NOBLE                 Date: March 11, 2019
                                                                   HOUSE HOTELS & RESORT,                   Time: 2:30 p.m.
                                                    19             LTD. LP; and DOES 1 to 25,               Place: Courtroom 3D
                                                    20             inclusive,                               Judge: Hon. Michael M. Anello

                                                    21                                Defendants.           [Filed concurrently with Declaration
                                                    22                                                      of Abbas Kazerounian; Declaration
                                                                                                            of Jason A. Ibey; Declaration of
                                                    23                                                      Joshua B. Swigart; Declaration of
                                                    24                                                      Robert L. Hyde; Declaration of
                                                                                                            Kathleen Holt]
                                                    25
                                                    26
                                                    27
                                                    28

                                                         PLAINTIFF’S OPPOSITION TO DEFENDANT’S CROSS-MOTION FOR SUMMARY JUDGMENT
                                                         CASE NO.: 3:17-CV-02246-MMA-BLM
                                                     Case 3:17-cv-02246-MMA-BLM Document 81 Filed 02/11/19 PageID.2599 Page 2 of 33


                                                                                                 TABLE OF CONTENTS
                                                     1                                                                                                                PAGE
                                                     2 TABLE OF AUTHORITIES……………………………………………..……...iii
                                                     3      I. INTRODUCTION ........................................................................................... 1
                                                     4    II. THE COURT SHOULD DISREGARD DEFENDANT’S UNFOUNDED
                                                              SUGGESTION THAT PLAINTIFF MIGHT HAVE BEEN AWARE OF
                                                     5        THE SURCHARGE PRACTICE PRIOR TO DINING AT THE
                                                              RESTAURANT ............................................................................................... 2
                                                     6
                                                     7 III. DEFENDANT     MISCHARACTERIZES THE SURCHARGE AS A
                                                            “SERVICE” SURCHARGE RATHER THAN A SURCHARGE ON
                                                     8      THE RESTAURANT FOOD AND BEVERAGES ...................................... 3

                                                     9      A. The Menu Items Are Products or Goods Covered by the CLRA ................ 3
Kazerouni Law Group, APC




                                                    10          B. The Restaurant Surcharge Imposed by Noble House is a Surcharge on
                                                                   the Food and Drinks, Not a Separate Service Surcharge ............................. 7
                                                    11
                           Costa Mesa, California




                                                                C. The Case Law Relied Upon by Defendant Is Misplaced ............................. 9
                                                    12
                                                                D. The Restaurant Menus Are Advertisements ................................................ 9
                                                    13
                                                    14 IV. THE SURCHARGE PRACTICE IS A PER SE VIOLATION OF THE
                                                           CONSUMERS LEGAL REMEDIES ACT ................................................ 12
                                                    15
                                                        V. WHETHER THE ADVERTISED MENU PRICING IS FALSE OR
                                                    16     MISLEADING IS A QUESTION OF FACT ............................................. 14
                                                    17          A. The Real Question Is Whether The Advertised Pricing of the Food and
                                                                   Beverages Is False or Misleading .............................................................. 14
                                                    18
                                                                B. Ms. Holt Was Reasonably Misled by Defendant’s Surcharge Practice,
                                                    19             As Would Be the Case for a Reasonable Consumer .................................. 14
                                                    20              1. Defendant’s Reliance on Freeman is Misplaced in Light of the
                                                                       Particular Facts and Context ................................................................. 17
                                                    21
                                                         VI. DEFENDANT IS NOT ENTITLED TO AN AFFIRMATIVE
                                                    22       DEFENSE ...................................................................................................... 19
                                                    23          A. Defendant Is Not Entitled to the Claimed Safe Harbor Defense ............... 19
                                                    24              1. Defendant Has Waived the Safe Harbor Defense By Not Asserting
                                                                       It in Its Answer...................................................................................... 19
                                                    25
                                                                    2. If the Court Considers the Safe Harbor Defense, the Court Should
                                                    26                 Rule That It Is Without Merit ............................................................... 20
                                                    27          B. Defendant’s First Amendment Argument Fails ......................................... 22
                                                    28 VII. CONCLUSION .............................................................................................. 25

                                                         PLAINTIFF’S OPPOSITION TO DEFENDANT’S CROSS-MOTION FOR SUMMARY JUDGMENT
                                                         CASE NO.: 3:17-CV-02246-MMA-BLM                  ii
                                                     Case 3:17-cv-02246-MMA-BLM Document 81 Filed 02/11/19 PageID.2600 Page 3 of 33



                                                     1                            TABLE OF AUTHORITIES
                                                     2 C ASES                                                                                                   PAGE(S)

                                                     3 Arizona v. California,
                                                          530 U.S. 392 (2000) ............................................................................................. 20
                                                     4
                                                     5 Ballentine v. Las Vegas Metro. Police Dep’t,
                                                          2017 U.S. Dist. LEXIS 133777 (D. Nev. 2017) .................................................. 23
                                                     6
                                                     7 Berger v. Home Depot USA, Inc.,
                                                         741 F.3d 1061 (9th Cir. 2014) ............................................................................... 19
                                                     8
                                                     9 Bogart v. Glenmark Generics, Inc.,
Kazerouni Law Group, APC




                                                         2014 U.S. Dist. LEXIS 158055 (S.D. Cal. 2014) ................................................ 5
                                                    10
                                                    11 Brockey v. Moore.,
                           Costa Mesa, California




                                                         107 Cal. App. 4th 86 (2003) .................................................................................. 19
                                                    12
                                                    13 Chapman v. Skype Inc.,
                                                         220 Cal. App. 4th 217 (Cal. Ct. App. 2013) ......................................................... 17
                                                    14
                                                    15 Cortina v. Goya Foods, Inc.,
                                                         94 F. Supp. 3d 1174 (S.D. Cal. 2015) ................................................................ 10
                                                    16
                                                    17 Engalla v. Permanente Medical Group, Inc.,
                                                         15 Cal. 4th 951 (1997) ........................................................................................... 17
                                                    18
                                                    19 Faigman v. AT&T Mobility LLC,
                                                          2007 U.S. Dist. LEXIS 52192 (N.D. Cal. 2007) ............................................... 11
                                                    20
                                                    21 Freeman v. Time, Inc.,
                                                          68 F.3d 285 99th Cir. 1995) ............................................................................ 17, 18
                                                    22
                                                    23 Gaines v. Stolc.,
                                                         2012 U.S. Dist. LEXIS 19412 (C.D. Cal. 2012) ................................................. 20
                                                    24
                                                    25 Gullins v. Car Max Auto Superstores Cal., LLC,
                                                         2015 U.S. Dist. LEXIS 83070 (C.D. Cal. 2015) ................................................. 17
                                                    26
                                                    27 Haskins v. Symantec Corp.,
                                                          U.S. Dist. LEXIS 169865 (N.D. Cal. 2013) ................................................... 5, 6
                                                    28

                                                          PLAINTIFF’S OPPOSITION TO DEFENDANT’S CROSS-MOTION FOR SUMMARY JUDGMENT
                                                          CASE NO.: 3:17-CV-02246-MMA-BLM                  iii
                                                     Case 3:17-cv-02246-MMA-BLM Document 81 Filed 02/11/19 PageID.2601 Page 4 of 33


                                                          Hawthorne v. Umpqua Bank,
                                                     1
                                                            2013 U.S. Dist. LEXIS 152697 (N.D. Cal. 2013) ............................................ 11
                                                     2
                                                          Holt v. Noble House Hotels & Resort, Ltd.,
                                                     3
                                                            2018 U.S. Dist. LEXIS 10955 (S.D. Cal. Jan. 23, 2018) ....................................... 6
                                                     4
                                                     5 Holt v. Noble House Hotels & Resort, Ltd.,
                                                          2018 U.S. Dist. LEXIS 177940 (S.D. Cal. Oct. 16, 2018) ............................ passim
                                                     6
                                                     7 In re Ferrero Litig.,
                                                          794 F. Supp. 2d 1107 (S.D. Cal. 2011) ................................................................... 4
                                                     8
                                                     9 In re Tobacco II Cases,
                                                           46 Cal. 4th 298 (2009) ....................................................................................... 17
Kazerouni Law Group, APC




                                                    10
                                                    11 Italian Colors Rest. v. Becerra,
                           Costa Mesa, California




                                                           878 F.3d 1165 (9th Cir. 2018) ..................................................................... 24, 25
                                                    12
                                                    13 Jones v. Miles,
                                                           656 F.2d 103 (1981) ........................................................................................... 20
                                                    14
                                                    15 Kasky v. Nike, Inc.,
                                                          27 Cal. 4th 939 (Cal. 2002) ................................................................................... 17
                                                    16
                                                    17 Kazi v. State Farm Fire & Cas. Co.,
                                                          24 Cal. 4th 871 (2001) ............................................................................................. 6
                                                    18
                                                    19 Lavie v. Proctor & Gamble Co,
                                                          105 Cal. App. 4th 496 (Cal. Ct. App. 2003) ......................................................... 17
                                                    20
                                                    21 Lazar v. Kroncke.,
                                                           862 F.3d 1186 (9th Cir. 2017) .............................................................................. 23
                                                    22
                                                    23 Microsoft Corp. v. Baker,
                                                           135 S. Ct. 1702 (2017) ......................................................................................... 19
                                                    24
                                                    25 Morrison v. Mahoney,
                                                          399 F.3d 1042 (9th Cir. 2005) ............................................................................... 20
                                                    26
                                                    27 Navellier v. Sletten,
                                                          262 F.3d 923 (9th Cir. 2001) ................................................................................. 13
                                                    28

                                                          PLAINTIFF’S OPPOSITION TO DEFENDANT’S CROSS-MOTION FOR SUMMARY JUDGMENT
                                                          CASE NO.: 3:17-CV-02246-MMA-BLM                  iv
                                                     Case 3:17-cv-02246-MMA-BLM Document 81 Filed 02/11/19 PageID.2602 Page 5 of 33


                                                          Pelman v. McDonald’s Corp.,
                                                     1
                                                             237 F. Supp. 2d 512 (S.D.N.Y. 2003) ..................................................................... 4
                                                     2
                                                          Reilly v. Inquest Technology, Inc.,
                                                     3
                                                          218 Cal. App. 4th 536 (2013) ................................................................................... 5
                                                     4
                                                     5 Ries v. Ariz. Bevs. USA LLC,
                                                          2013 U.S. Dist. LEXIS 46013 (N.D. Cal. 2013) ................................................. 17
                                                     6
                                                     7 Satterfield v. Simon & Schuster, Inc.,
                                                          569 F.3d 946 (9th Cir. 2009) ................................................................................. 13
                                                     8
                                                     9 Searle v. Wyndham Int’l,
                                                          102 Cal. App. 4th 1327 (Cal. Ct. App. 2002) ................................................... 9, 25
Kazerouni Law Group, APC




                                                    10
                                                    11 Visa Int’l Serv. Ass’n v. Bankcard Holders of Am.,
                           Costa Mesa, California




                                                       784 F.2d 1472 (9th Cir. 1986) ...................................................................................... 8
                                                    12
                                                    13 Wang v. Massey Chevrolet,
                                                          97 Cal. App. 4th 856 (2002) .................................................................................. 11
                                                    14
                                                    15 Williams v. Gerber Products Co.,
                                                          552 F.3d 934 (9th Cir. 2008) ................................................................................. 17
                                                    16
                                                    17 Wilson v. Hewlett-Packard Co.,
                                                          668 F.3d 1136 (9th Cir. 2012) ............................................................................... 17
                                                    18
                                                    19 Wixon v. Wyndham Resort Dev. Corp.,
                                                          2008 U.S. Dist. LEXIS 120062 (N.D. Cal. 2008) .................................................. 6
                                                    20
                                                    21 Zamani v. Carnes,
                                                          491 F. 3d 990 (9th Cir. 2007) ............................................................................ 13
                                                    22
                                                    23 STATUTES
                                                       Cal. Labor Code § 350(e)........................................................................................ 21
                                                    24
                                                       22 Code Regs. § 927-1 ............................................................................................ 21
                                                    25
                                                       47 C.F.R. § 64.1200(f)(1) ....................................................................................... 10
                                                    26
                                                       Santa Monica Municipal Code § 4.62.040(b) ........................................................ 22
                                                    27
                                                       Minn. Stat. § 325G.051(1)(a).................................................................................. 14
                                                    28

                                                          PLAINTIFF’S OPPOSITION TO DEFENDANT’S CROSS-MOTION FOR SUMMARY JUDGMENT
                                                          CASE NO.: 3:17-CV-02246-MMA-BLM                  v
                                                     Case 3:17-cv-02246-MMA-BLM Document 81 Filed 02/11/19 PageID.2603 Page 6 of 33



                                                     1 CONSUMERS LEGAL REMEDIES ACT
                                                     2 Cal. Civ. Code §§ 1750, et seq......................................................................... passim
                                                     3 Cal. Civ. Code § 1755 ............................................................................................. 10
                                                     4 Cal. Civ. Code § 1760 ............................................................................................. 11
                                                     5 Cal. Civ. Code § 1761(a) .......................................................................................... 5
                                                     6 Cal. Civ. Code § 1770(a) .......................................................................................... 5
                                                     7 Cal. Civ. Code § 1770(a)(1) ...................................................................................... 5
                                                     8 Cal. Civ. Code § 1770(a)(2) ...................................................................................... 5
                                                     9 Cal. Civ. Code § 1770(a)(4) ...................................................................................... 5
Kazerouni Law Group, APC




                                                    10 Cal. Civ. Code § 1770(a)(5) ...................................................................................... 5
                                                    11 Cal. Civ. Code § 1770(a)(6) ...................................................................................... 5
                           Costa Mesa, California




                                                    12 Cal. Civ. Code § 1770(a)(7) ...................................................................................... 5
                                                    13 Cal. Civ. Code § 1770(a)(8) ...................................................................................... 5
                                                    14 Cal. Civ. Code § 1770(a)(9) ...................................................................................... 5
                                                    15 Cal. Civ. Code § 1770(a)(10) .................................................................................... 5
                                                    16 Cal. Civ. Code § 1770(a)(20) ........................................................................... passim
                                                    17 Cal. Civ. Code § 1770(a)(21) .................................................................................... 5
                                                    18 Cal. Civ. Code § 1770(a)(25) .................................................................................... 5
                                                    19 Cal. Civ. Code § 1770(a)(26) .................................................................................... 5
                                                    20 Cal. Civ. Code § 1770(a)(27) .................................................................................... 5
                                                    21
                                                          CALIFORNIA’S UNFAIR COMPETITION LAW
                                                    22
                                                          Cal. Bus. & Prof. Code §§ 17200, et seq. ........................................................... 1, 17
                                                    23
                                                    24 CALIFORNIA’S FALSE ADVERTISING LAW
                                                    25 Cal. Bus. & Prof. Code §§ 17500, et seq. ........................................................... 1, 17
                                                    26
                                                    27
                                                    28

                                                          PLAINTIFF’S OPPOSITION TO DEFENDANT’S CROSS-MOTION FOR SUMMARY JUDGMENT
                                                          CASE NO.: 3:17-CV-02246-MMA-BLM                  vi
                                                    Case 3:17-cv-02246-MMA-BLM Document 81 Filed 02/11/19 PageID.2604 Page 7 of 33


                                                         RULES
                                                     1
                                                     2 FEDERAL RULES OF CIVIL PROCEDURE
                                                     3 Fed. R. Civ. P. 5.1 ................................................................................................... 23
                                                     4 Fed. R. Civ. P. 30(b)(6)............................................................................................. 7
                                                     5 Fed. R. Civ. P. 56(d). .................................................................................... 8, 21, 22
                                                     6 OTHER
                                                     7
                                                       Dayna B. Royal, The Skinny on the Federal Menu-Labeling Law & Why it
                                                     8 Should Survive a First Amendment Challenge,
                                                     9   10 FIRST AMEND. L. REV. 140 (Fall 2011) .................................................. 10, 18
Kazerouni Law Group, APC




                                                    10
                                                    11
                           Costa Mesa, California




                                                    12
                                                    13
                                                    14
                                                    15
                                                    16
                                                    17
                                                    18
                                                    19
                                                    20
                                                    21
                                                    22
                                                    23
                                                    24
                                                    25
                                                    26
                                                    27
                                                    28

                                                         PLAINTIFF’S OPPOSITION TO DEFENDANT’S CROSS-MOTION FOR SUMMARY JUDGMENT
                                                         CASE NO.: 3:17-CV-02246-MMA-BLM                  vii
                                                     Case 3:17-cv-02246-MMA-BLM Document 81 Filed 02/11/19 PageID.2605 Page 8 of 33


                                                     1 I.       INTRODUCTION
                                                     2          Following the filing by plaintiff Kathleen Holt (“Ms. Holt” or “Plaintiff”) of
                                                     3 her motion for partial summary judgment as to liability for violations of the
                                                     4 Consumer Legal Remedies Act (“MPSJ,” Dkt. No. 69) against defendant Noble
                                                     5 House Hotels & Resort, LTD. (“Noble House” or “Defendant”), Noble House filed
                                                     6 a Cross-Motion for Summary Judgment on All Issues (“Cross-MSJ,” Dkt. No. 75).
                                                     7       Plaintiff filed suit against Noble House due to its unlawful restaurant
                                                     8 surcharge practice which was implemented in February of 2017, taking advantage of
                                                     9 California consumers by intentionally choosing to include a surcharge disclosure at
                                                    10 the bottom of the restaurant menus instead of increasing the advertised prices of the
Kazerouni Law Group, APC




                                                    11 food and drinks items. Following a motion for class certification, the Court has
                           Costa Mesa, California




                                                    12 certified two classes, an injunctive relief class and a restitution class. Holt v. Noble
                                                    13 House Hotels & Resort, Ltd., No. 17cv2246-MMA (BLM), 2018 U.S. Dist. LEXIS
                                                    14 177940, at *33 (S.D. Cal. Oct. 16, 2018).1
                                                    15          The Cross-MSJ should be denied in its entirety. First, Noble House’s
                                                    16 surcharge practice is a per se violation of California’s Consumers Legal Remedies
                                                    17 Act, California Civil Code § 1770(a)(20). Second, there is a factual question
                                                    18 whether Noble House has violated California Business and Professions Code §
                                                    19 17200, et seq. and California False Advertising Law § 17500, et seq. through false
                                                    20 or advertising of the prices of its menu items at the restaurants managed by Noble
                                                    21 House, based on the reasonable consumer standard. Third, Noble House is not
                                                    22 entitled to the two asserted affirmative defenses because i) Noble House did not
                                                    23 plead a safe harbor defense and such defense is without merit, and ii) there is no
                                                    24 First Amendment violation where the CLRA passes intermediate scrutiny.
                                                    25   1
                                                         Ms. Holt and Class Counsel are continuing the process of obtaining discovery
                                                    26 from Noble House as well as third parties in order to provide class notice. See
                                                    27 generally, 2018 U.S. Dist. LEXIS 177940, at *6, n.2; see also, Dkt. No. 74 (order
                                                       permitting Noble House to delay production of customer credit card receipts until
                                                    28 after a ruling on dispositive motions).

                                                         PLAINTIFF’S OPPOSITION TO DEFENDANT’S CROSS-MOTION FOR SUMMARY JUDGMENT;
                                                         CASE NO.: 3:17-CV-02246-MMA-BLM                1
                                                    Case 3:17-cv-02246-MMA-BLM Document 81 Filed 02/11/19 PageID.2606 Page 9 of 33



                                                     1          Plaintiff concurrently submits a response to Defendant’s separate statement of
                                                     2 undisputed facts. Plaintiff also submits a statement of further undisputed material
                                                     3 facts, in opposition to the Cross-MSJ. Furthermore, Plaintiff concurrently submits
                                                     4 evidentiary objections to the separate statement of facts from Defendant, in a
                                                     5 separate document, pursuant to Chamber Rule IV. Plaintiff also objects to
                                                     6 Defendant’s request for judicial notice.
                                                     7          In sum, there is no basis to grant Defendants’ Cross-MSJ. Defendant is wrong
                                                     8 on the legal issues and there is a factual question as to whether the menu advertising
                                                     9 is false or misleading under the UCL and FAL under the reasonable consumer
Kazerouni Law Group, APC




                                                    10 standard. Summary judgment should be granted for Plaintiff as to liability of
                                                    11 Defendant under the CLRA as a per se violation (see Dkt. No. 69-1, 8:12-9:3).
                           Costa Mesa, California




                                                    12 II.      THE COURT SHOULD DISREGARD DEFENDANT’S UNFOUNDED
                                                    13          SUGGESTION THAT PLAINTIFF MIGHT HAVE BEEN AWARE OF
                                                                THE SURCHARGE PRACTICE PRIOR TO DINING AT THE
                                                    14          RESTAURANT
                                                    15          In an effort to distract from the actual legal questions in this case, Noble
                                                    16 House argues, based on conjecture, that Ms. Holt might have known about the
                                                    17 surcharge practice of Noble House prior to her dining experience on August 6, 2017
                                                    18 because attorney Robert Hyde had been counsel on other lawsuits filed against
                                                    19 restaurants for alleged unlawful surcharge practices.2
                                                    20          First, in sworn testimony, Ms. Holt testified at deposition, and by declaration,
                                                    21 that she was not aware of the surcharge practice until she received her bill after
                                                    22 consuming her meal on August 6, 2017. [Statement of Facts (“SOF”), Nos. 12, 28,
                                                    23 31, 32, 33, 34, 42.]         Second, Noble House recently took the extreme step of
                                                    24 deposing attorney Robert Hyde (who is one of the named counsel for Ms. Holt in
                                                    25 this action, but is not Class Counsel) and again learned from Mr. Hyde under oath
                                                    26   2
                                                        Whether Mr. Hyde has been counsel for other parties who filed lawsuits before
                                                    27 for after August 6, 2017 for their surcharges practice is irrelevant. Mr. Hyde is not
                                                    28 a party to this action, nor can lawsuits filed against restaurants other than those
                                                       managed by Noble House have any bearing on any defense to Noble House.
                                                         PLAINTIFF’S OPPOSITION TO DEFENDANT’S CROSS-MOTION FOR SUMMARY JUDGMENT
                                                         CASE NO.: 3:17-CV-02246-MMA-BLM                  2
                                                    Case 3:17-cv-02246-MMA-BLM Document 81 Filed 02/11/19 PageID.2607 Page 10 of 33



                                                     1 that it was Ms. Holt who chose the Acqua restaurant (SOF No. 43), there were no
                                                     2 discussions about a surcharge until after the bill was received (SOF No. 48), and
                                                     3 Mr. Hyde was not aware of the surcharge practices at the Acqua restaurant prior to
                                                     4 Ms. Holt receiving the bill (SOF No. 48).
                                                     5          There is no basis for Defendant’s speculation in challenging standing without
                                                     6 actually making that argument outright. Plaintiff does have standing to pursue her
                                                     7 claims and Defendant has not, and cannot, show otherwise. SOF Nos. 9-11, 28-34,
                                                     8 36, 40. Even this Court has recognized Plaintiff’s Article III standing in granting
                                                     9 class certification. Holt, 2018 U.S. Dist. LEXIS 177940, at *23. Therefore, the
Kazerouni Law Group, APC




                                                    10 Court should disregard Defendant’s speculative contention of lack of standing.
                                                    11
                           Costa Mesa, California




                                                         III.   DEFENDANT MISCHARACTERIZES THE SURCHARGE AS A
                                                    12          “SERVICE” SURCHARGE RATHER THAN A SURCHARGE ON
                                                    13          THE RESTAURANT FOOD AND BEVERAGES

                                                    14          Defendant’s principal challenge to the claims under § 1770(a)(20) of the
                                                    15 CLRA is that it is inapplicable to the type of surcharge here. First, Defendant argues
                                                    16 that the restaurant surcharge is a “service surcharge” and not a surcharge on the food
                                                    17 and drinks. However, Defendant mischaracterizes the nature of the surcharge. It is a
                                                    18 surcharge on the food and drink items, not on services. Next, Defendant argues that
                                                    19 § 1770(a)(20) of the CLRA only applies to “products” and not services, and that the
                                                    20 food and drink items are not products or goods. Although Defendant is partially
                                                    21 correct in that such section of the CLRA does not apply to services, Defendant is
                                                    22 wrong that the food and drinks are not covered by the CLRA as products or goods.
                                                    23 Lastly, Defendant makes no meaningful argument that the restaurant menus are not
                                                    24 advertisement covered by the CLRA, and has therefore forfeited any right to
                                                    25 contend otherwise, and such argument should be deemed conceded by Defendant.
                                                    26          A.     The Menu Items Are Products or Goods Covered by the CLRA
                                                    27          Section § 1770(a)(20) of the CLRA is directly applicable to the restaurant
                                                    28 surcharges imposed by Noble House. First, Noble House does not provide any

                                                         PLAINTIFF’S OPPOSITION TO DEFENDANT’S CROSS-MOTION FOR SUMMARY JUDGMENT
                                                         CASE NO.: 3:17-CV-02246-MMA-BLM                  3
                                                    Case 3:17-cv-02246-MMA-BLM Document 81 Filed 02/11/19 PageID.2608 Page 11 of 33


                                                         meaningful contention that the food and drink items are not products or goods
                                                     1
                                                         covered by this section of the CLRA. Defendant merely cites to an unpublished
                                                     2
                                                         state court opinion in Vespi v. Galaxy Taco Inc. from California Superior Court
                                                     3
                                                         Judge Timothy Taylor, which unpublished opinion is not citable (see Plaintiff’s
                                                     4
                                                         evidentiary objections) and was also wrongly decided. The food items purchased by
                                                     5
                                                                                                                                        3
                                                     6 Ms. Holt (the Chicken Quesadilla, for example) are products under § 1770(a)(20).
                                                     7      The CLRA does not define the word “product,” however, the menu items (food

                                                     8 and drinks) sold by the restaurant are products under the statute. According to
                                                     9 Merriam-Webster online dictionary, the word “product” (a noun) means:
Kazerouni Law Group, APC




                                                    10 “something produced” or “something (such as a service) that is marketed or sold
                                                    11 as a commodity” [“product.” Merriam-Webster.com, 2018. https://www.merriam-
                           Costa Mesa, California




                                                    12 webster.com/dictionary/product (December 4, 2018)). To produce (a verb) in turn
                                                    13 means “to cause to have existence or to happen,” “to give being, form or shape” or
                                                    14 “to compose, create, or bring out by intellectual or physical effort…” (“produced.”
                                                    15 Merriam-Webster.com, 2018. https://www.merriam-webster.com/dictionary/product
                                                    16 (December 4, 2018)].
                                                    17      The chicken quesadilla purchased by Ms. Holt was produced by the Acqua

                                                    18 restaurant through employment of skilled laborers, in its finished state, in a form
                                                    19 desired by Ms. Holt (a consumer) who ordered it from the restaurant menu (SOF
                                                    20 Nos. 1, 8, 9-10, 11, 31, 33, 44, 58). While the quesadilla may not have been mass-
                                                    21 produced for purposes of packing and then shipping to consumers (such as for
                                                    22 retail), it was prepared by the restaurant to be consumed (Nos. 1, 8, 9-10, 11, 31, 33,
                                                    23 44, 58), and is created to be sold commercially by the restaurant to its customers
                                                    24 (SOF Nos. 23, 29, 31, 35, 44), whether the consumer dines in or take the meal to go.
                                                    25      In the case of In re Ferrero Litig., 794 F. Supp. 2d 1107, 1118 (S.D. Cal. June

                                                    26 30, 2011), Judge Marilyn L. Huff denied a Rule 12(b)(6) motion to dismiss a CLRA
                                                    27
                                                         3
                                                          See generally, Pelman v. McDonald's Corp., 237 F.Supp.2d 512, 523 (S.D.N.Y.
                                                    28
                                                         2003) (referring to McDonalds restaurant food as “products”).
                                                         PLAINTIFF’S OPPOSITION TO DEFENDANT’S CROSS-MOTION FOR SUMMARY JUDGMENT
                                                         CASE NO.: 3:17-CV-02246-MMA-BLM                  4
                                                    Case 3:17-cv-02246-MMA-BLM Document 81 Filed 02/11/19 PageID.2609 Page 12 of 33


                                                         claim involving alleged misrepresentations concerning a food spread (i.e., Nutella),
                                                     1
                                                         showing that the CLRA applies to food products. Although the Nutella product was
                                                     2
                                                         apparently prepared for retail sale, there is no principled reason to limit the
                                                     3
                                                         application of the CLRA to items intended for retail sale, to the exclusion of
                                                     4
                                                         restaurants and other establishments who prepare and sell food products (such as
                                                     5
                                                     6 baked goods). See e.g., Reilly v. Inquest Technology, Inc., 218 Cal.App.4th 536, 550
                                                     7 (2013) (declining to read words into the Independent Wholesale Sales
                                                     8 Representatives Contractual Relations Act of 1990 to limit application of “product”
                                                     9 to only a finished retail product or consumer good, where that statute referred only
Kazerouni Law Group, APC




                                                                                                                        4
                                                    10 to “a product tangible or intangible,” Cal. Civ. Code § 1738.12).
                                                    11        On occasion, defendants in CLRA cases have attempted to limit the application
                           Costa Mesa, California




                                                    12 of the statute to only certain products. See Bogart v. Glenmark Generics, Inc., No.
                                                    13 14-CV-778 LAB DHB, 2014 U.S. Dist. LEXIS 158055, at *7-8 (S.D. Cal. Nov. 5,
                                                    14 2014) However, the Bogart Court held that “pharmaceutical products” were covered
                                                    15 by the CLRA, reasoning that “[t]he CLRA was created to protect consumers from
                                                    16 unfair and deceptive business practices,” and “[i]n liberally construing the CLRA,
                                                    17 as California case law requires, the Court finds that birth control pills are tangible
                                                    18 chattels bought primarily for personal use. As such, birth control pills are goods
                                                    19 which fall within the CLRA’s protections.” Bogart, 2014 U.S. Dist. LEXIS 158055,
                                                    20 at *7-8.
                                                    21        In ruling that pharmaceutical products were covered by the CLRA under

                                                    22 Sections 1770(4) and (7), the Bogart Court looked to the defined term “goods” (Cal.
                                                                               5                                                         6
                                                    23 Civ. Code § 1761(a)). Section 1770(20) refers to “products,” not “goods,”
                                                    24
                                                         4
                                                    25   “The ‘tangible chattels’ language in the CLRA’s definitions dates from 1970.”
                                                       Haskins v. Symantec Corp., No. 13-cv-01834-JST, 2013 U.S. Dist. LEXIS 169865,
                                                    26
                                                       at *28 (N.D. Cal. Dec. 1, 2013), citing Stats.1970, Ch. 1550, § 1.
                                                    27 5 The CLRA defines “goods” as “tangible chattels bought or leased for use primarily
                                                    28 for
                                                           personal, family, or household purposes …” Cal. Civ. Code § 1761(a).
                                                       6
                                                         The CLRA often refers to “good” or “goods”. See Cal. Civ. Code § 1770(a)(1),
                                                         PLAINTIFF’S OPPOSITION TO DEFENDANT’S CROSS-MOTION FOR SUMMARY JUDGMENT
                                                         CASE NO.: 3:17-CV-02246-MMA-BLM                  5
                                                    Case 3:17-cv-02246-MMA-BLM Document 81 Filed 02/11/19 PageID.2610 Page 13 of 33


                                                         however, if this Court were to look to the defined term “goods” in ruling on whether
                                                     1
                                                         the restaurant food and drink items are “products” under the CLRA, the food items
                                                     2
                                                         such as the chicken quesadilla were purchased by Ms. Holt primarily for personal
                                                     3
                                                         use while dining at the Acqua restaurant where Ms. Holt consumed the food (SOF
                                                     4
                                                         Nos. 1, 9, 10, 11, 23, 29, 31, 33, 34, 44), and are therefore goods. As explained
                                                     5
                                                     6 above, the CLRA is to be interpreted broadly to protect consumers, which further
                                                     7 supports a finding that the food and drink items purchased from the restaurant by Ms.
                                                     8 Holt and the Class Members are products under the CLRA.
                                                     9       The food and beverages at the restaurants managed by Noble House are
Kazerouni Law Group, APC




                                                    10 surely tangible chattels (Kazi v. State Farm Fire & Cas. Co., 24 Cal. 4th 871, 880
                                                    11 (2001)) because they can be touched, smelled and tasted (SOF Nos. 23, 31, 32, 49).
                           Costa Mesa, California




                                                    12 See e.g., Wixon v. Wyndham Resort Dev. Corp., No. C 07-02361 JSW, 2008 U.S.
                                                    13 Dist. LEXIS 120062, at *14 (N.D. Cal. Apr. 18, 2008) (finding that timeshare points
                                                    14 are neither goods nor services because they could not be touched, seen, or smelled).
                                                    15 Moreover, the Haskins Court counseled against a limited definition of tangible
                                                    16 chattels. Haskins v. Symantec Corp., 2013 U.S. Dist. LEXIS 169865, at *30 (N.D.
                                                    17 Cal. Dec. 1, 2013) (“But by slicing things that thinly, many of even the most
                                                    18 tangible of commodities could be characterized as delivery mechanisms for the
                                                    19 transmission of intangible things. No one would seriously dispute that a book is a
                                                    20 ‘tangible chattel,’ despite the fact that the physical object itself is merely a delivery
                                                    21 mechanism for the transmission of information.”)
                                                    22          Lastly, in a prior ruling in this action, this Court has noted that “Noble House

                                                    23 further asserts that the surcharge does not violate the CLRA because it ‘is not an
                                                    24 addition to the price of the ‘product’ (i.e., the food or beverage), as the statute
                                                    25 prohibits; rather it is a separate charge for service.’” Holt v. Noble House Hotels &
                                                    26 Resort, Ltd., No. 17cv2246-MMA (BLM), 2018 U.S. Dist. LEXIS 10955, at *12
                                                    27
                                                    28 (2), (4), (5), (6), (7), (8), (9), (10), (21). The CLRA also refers to the undefined
                                                       term “product” in four places. Cal. Civ. Code § 1770(a)(20), (25), (26) and (27).
                                                         PLAINTIFF’S OPPOSITION TO DEFENDANT’S CROSS-MOTION FOR SUMMARY JUDGMENT
                                                         CASE NO.: 3:17-CV-02246-MMA-BLM                  6
                                                    Case 3:17-cv-02246-MMA-BLM Document 81 Filed 02/11/19 PageID.2611 Page 14 of 33


                                                         (S.D. Cal. Jan. 23, 2018). Thus, even Noble House has referred to the food and
                                                     1
                                                         beverages as “product[s]”. Dkt. No. 6-1, 7:20-23.
                                                     2
                                                                Thus, the purchased food and beverage items ordered from the restaurant
                                                     3
                                                         menus constitute products or goods for purposes of § 1770(20) of the CLRA.
                                                     4
                                                     5
                                                                B.     The Restaurant Surcharge Imposed by Noble House Is a Surcharge
                                                     6                 on the Food and Drinks, Not a Separate Service Surcharge
                                                     7          Defendant now contends that the surcharge is a “service charge”7 that is not
                                                     8 covered by the CLRA (Def.’s Memo., 1:3), but Defendant is wrong for several
                                                     9 reasons. First, the automatic surcharge imposed applies to the food and beverages
Kazerouni Law Group, APC




                                                    10 listed in the menus, and the ultimate amount of the surcharge is based on the price
                                                    11 of the food and beverages ordered (SOF No. 33, 35, 40, 50). The food prices are
                           Costa Mesa, California




                                                    12 determined by the food and beverage manager or executive chef (SOF No. 58), the
                                                    13 customer bill has a line item for surcharge charges for food or beverages (SOF No.
                                                    14 6). Significantly, the surcharge is not effected by how much time the serve spends
                                                    15 at the table, nor on how long it takes to prepare the meal (SOF No. 50). Noble
                                                    16 House also admits that the food and beverage items are not services under the
                                                    17 CLRA (SOF No. 51), which further shows they are products or goods, as they must
                                                    18 be either products/goods or services. The surcharge is simply not based on services.
                                                    19 Noble House even charges the surcharge on takeout orders (SOF No. 57).
                                                    20          Second, Defendant’s Rule 30(b)(6) representative testified that Noble House
                                                    21 considered simply raising the prices of the menu items but ultimately decided to not
                                                    22 raise prices and instead impose a 3.5% surcharge, which further shows that the
                                                    23 surcharge applies to the food and beverage items (SOF No. 23-25).
                                                    24          Third, the consumer pays taxes on the 3.5% surcharge (SOF Nos. 11, 13, 31,
                                                    25 33), also showing that the surcharge applies to the food and beverage items, not
                                                    26 services. When the California State Board of Equalization refers to surcharge added
                                                    27
                                                         7
                                                          In opposing class certification, Noble House never referred to the surcharge as a
                                                    28
                                                         “service charge” or service surcharge (Dkt. No. 50).
                                                         PLAINTIFF’S OPPOSITION TO DEFENDANT’S CROSS-MOTION FOR SUMMARY JUDGMENT
                                                         CASE NO.: 3:17-CV-02246-MMA-BLM                  7
                                                    Case 3:17-cv-02246-MMA-BLM Document 81 Filed 02/11/19 PageID.2612 Page 15 of 33



                                                     1 to “any taxable sale” (Dkt. No. 75-26), it is speaking of the sale of food and drink,
                                                     2 not the sale of restaurant services.
                                                     3          Lastly, the claimed purpose8 of the surcharge by Defendant is not relevant
                                                     4 because Judge Major ruled in this action that how Noble House uses the revenue
                                                     5 from the surcharge is not relevant to a claim or defense. Dkt. No. 47, 8:21-22 (“how
                                                     6 Defendant spent the collected surcharge is not relevant to the claims at issue in this
                                                     7 litigation.”) However, should this Court determine that the purpose of the surcharge
                                                                                                                                  9
                                                     8 is relevant, Plaintiff should be granted relief under Fed. R. Civ. P. 56(d) to obtain
                                                     9 the discovery previously sought by Plaintiff but denied by Judge Major, i.e.,
Kazerouni Law Group, APC




                                                    10 financial evidence of how Defendant uses the revenue from the surcharges (see Dkt.
                                                    11 No. 47). Kazerounian Decl., ¶ 7; see also, Dkt. No. 47.
                           Costa Mesa, California




                                                    12          Plaintiff should be permitted to obtain such evidence in order to show how
                                                    13 Defendant actually uses the hundreds of thousands of dollars in revenue from the
                                                    14 surcharges (SOF No. 35), to see whether it supports or contradicts Defendant’s
                                                    15 claimed purpose of the surcharge (i.e., whether the revenue from the surcharge is
                                                    16 actually used to cover increased wages or Defendant pockets that revenue for itself).
                                                    17 Whether Defendant is misleading consumers in this regard goes to whether the
                                                    18 advertised menu pricing is false or misleading due to the claimed purpose of the
                                                    19 surcharge in the surcharge disclosure itself. Such evidence is also relevant to the
                                                    20 utility of Defendant’s surcharge practice under the UCL claim.
                                                    21
                                                    22   8
                                                           Defendant contends that the purpose of the surcharge is to help cover increasing
                                                    23   labor costs and in its support of the recent increases in minimum wage and benefits
                                                         for their staff. See Def.’s Memo., 3:6-7.
                                                    24   9
                                                           Under Fed. R. Civ. P. 56(d), “If a nonmovant shows by affidavit or declaration
                                                    25   that, for specified reasons, it cannot present facts essential to justify its opposition,
                                                         the court may (1) defer considering the motion or deny it; (2) allow time to obtain
                                                    26
                                                         affidavits or declarations or to take discovery; or (3) issue any other appropriate
                                                    27   order.” See also, VISA Int'l Serv. Ass'n v. Bankcard Holders of Am., 784 F.2d 1472,
                                                         1475 (9th Cir. 1986).
                                                    28

                                                         PLAINTIFF’S OPPOSITION TO DEFENDANT’S CROSS-MOTION FOR SUMMARY JUDGMENT
                                                         CASE NO.: 3:17-CV-02246-MMA-BLM                  8
                                                    Case 3:17-cv-02246-MMA-BLM Document 81 Filed 02/11/19 PageID.2613 Page 16 of 33



                                                     1          C.     The Case Law Relied Upon by Defendant is Misplaced
                                                     2          The case law cited by Defendant in support of the argument that the surcharge

                                                     3 practice is lawful is misplaced. First, the Vespi state court decision, as mentioned
                                                     4 above, is uncitable unpublished opinion. It was also incorrectly decided because i)
                                                     5 the menus are advertisements, ii) the food and beverages are products or goods, iii)
                                                     6 the menu pricing is misleading, and iv) the tax regulations and the absence of suit
                                                     7 against Noble House by the government does not mean a violation of the §
                                                     8 1770(a)(20) of the CLRA did not occur, as argued throughout this brief.
                                                     9          This Court has already distinguished Searle v. Wyndham Int’l, 102 Cal. App.
Kazerouni Law Group, APC




                                                    10 4th 1327 (Cal. Ct. App. 2002), in its October 16, 2018 Class Certification Order.
                                                    11 2018 U.S. Dist. LEXIS 177940, at *9, n.3. This Court explained in this very action
                           Costa Mesa, California




                                                    12 that Searle (and other room service charge cases) are inapposite (Id.), as they do not
                                                    13 address the particular legal issue at hand, particularly when Noble House does not
                                                    14 impose a surcharge on room service (SOF No. 56).
                                                    15      Michaelson, which is relied upon by Noble House, which is another uncitable

                                                    16 state court opinion (see Plaintiff’s Evidentiary Objections), is comprised of a single
                                                    17 paragraph and concerned a demurrer at the pleading stage. It did not hold that a
                                                    18 surcharge practice such as Noble House’s is not a violation of the CLRA. Also, at
                                                    19 issue was whether it was unfair to charge one price for food/drink, another prices for
                                                    20 services, and another for delivery, where the complaint alleged those charges were
                                                    21 disclosed. Thus, Michaelson is uncitable and also inapplicable.
                                                    22          Therefore, the 3.5% surcharge is not a service surcharge but rather a

                                                    23 surcharge on the menu items sold by Noble House, which means the § 1770(a)(20)
                                                    24 of the CLRA does apply to the restaurant surcharge on the products/goods (i.e., the
                                                    25 restaurant food and beverages).
                                                    26          D.     The Restaurant Menus Are Advertisements
                                                    27          Noble House does not meaningfully argue that the restaurant menus are not
                                                    28 advertisements under the CLRA, referencing the unpublished and uncitable Vespi

                                                         PLAINTIFF’S OPPOSITION TO DEFENDANT’S CROSS-MOTION FOR SUMMARY JUDGMENT
                                                         CASE NO.: 3:17-CV-02246-MMA-BLM                  9
                                                    Case 3:17-cv-02246-MMA-BLM Document 81 Filed 02/11/19 PageID.2614 Page 17 of 33


                                                         decision. However, in an abundance of caution, Plaintiff explains below why the menus
                                                     1
                                                         at the restaurants are advertisements. SOF Nos. 3, 5, 8, 10, 31, 32, 44, 46, 58.
                                                     2
                                                                The CLRA does not define “advertisement,” but the language of various
                                                     3
                                                         sections of the statute clearly indicate a broad construction. The relevant subsection
                                                     4
                                                         of the statute expressly contemplates advertisements such as shelf tags, displays and
                                                     5
                                                     6 media advertising. Cal. Civ. Code § 1770(a)(20). While there is a limited exception
                                                     7 from liability in that subsection that is not applicable here (concerning in-store
                                                     8 advertising by businesses open only to member or cooperative organizations
                                                     9 organized pursuant to Division 3 of the Corporations Code), the statutory sub-
Kazerouni Law Group, APC




                                                    10 section notably refers to “in-store advertising” (Cal. Civ. Code § 1770(a)(20)).
                                                    11 Moreover, § 1755 of the CLRA refers to media types such as “newspapers,
                           Costa Mesa, California




                                                    12 magazines, broadcast stations, billboards and transit ads” in referring to the standard
                                                    13 to be applied to owners or employees of an advertising medium. Cal. Civ. Code §
                                                    14 1755. The restaurant menus are akin to a shelf tag or display indicating the pricing.
                                                    15 The menus here indicate to potential customers how much they will be charged for a
                                                    16 food or drink item, but not the price inclusive of a 3.5% surcharge (SOF Nos. 8, 31).
                                                    17       For other consumer protection statutes, the term “advertisement” has been

                                                    18 defined broadly, such as for the Telephone Consumer Protection Act, defining such
                                                    19 word to mean “any material advertising the commercial availability or quality of
                                                    20 any property, goods, or services.” 47 C.F.R. § 64.1200(f)(1). Essentially, advertising
                                                    21 is a means of communication with someone about a product or service, including
                                                    22 restaurant menus. See e.g., Dayna B. Royal, The Skinny on the Federal Menu-
                                                    23 Labeling Law & Why it Should Survive a First Amendment Challenge, 10 FIRST
                                                    24 AMEND. L. REV. 140, 150-151 (Fall 2011) (“Menus and menu boards are vehicles
                                                    25 through which restaurants propose a commercial transaction - the purchase of food.
                                                    26 Such speech offers food products for specific prices. To assist consumers in
                                                    27 deciding whether to accept such offers, and which offers to accept, menus
                                                    28 and menu boards contain relevant information about the products offered for sale,

                                                         PLAINTIFF’S OPPOSITION TO DEFENDANT’S CROSS-MOTION FOR SUMMARY JUDGMENT
                                                         CASE NO.: 3:17-CV-02246-MMA-BLM                  10
                                                    Case 3:17-cv-02246-MMA-BLM Document 81 Filed 02/11/19 PageID.2615 Page 18 of 33


                                                         including price and basic ingredients.”) 10
                                                     1
                                                                According to Merriam-Webster online dictionary, the word “advertise” (a
                                                     2
                                                         verb) means: “to make something known,” “to make publicly and generally
                                                     3
                                                         known,” “to announce publicly …” or “to call public attention to …” (“advertise.”
                                                     4
                                                         Merriam-Webster.com 2018.11 Additionally, according to Black’s Law Dictionary,
                                                     5
                                                     6 the word “advertisement” means “Notice given in a manner designed to attract
                                                     7 public attention,” and gives as an example “information communicated to the
                                                     8 public, or to an individual concerned, by means of handbills or the newspaper.”
                                                     9 [“Advertisement.” The Law Dictionary, featuring Black’s Law Dictionary free
Kazerouni Law Group, APC




                                                                                        12
                                                    10 online legal dictionary, 2nd ed.
                                                    11       The decision in Faigman is instructive because there the court denied a
                           Costa Mesa, California




                                                    12 motion to dismiss where the plaintiff alleged reliance on misleading in-store notices
                                                    13 concerning rebates which the court referred to as advertisements. Faigman v. AT&T
                                                    14 Mobility LLC, 2007 U.S. Dist. LEXIS 52192, at *5 (N.D. Cal. July 17, 2007).
                                                    15       Lastly, the CLRA is to be interpreted broadly to protect consumers because it

                                                    16 is a remedial statute. Cal. Civ. Code § 1760 (“This title shall be liberally construed
                                                    17 and applied to promote its underlying purposes, which are to protect consumers
                                                    18 against unfair and deceptive business practices and to provide efficient and
                                                    19 economical procedures to secure such protection.”); see also, Hawthorne v. Umpqua
                                                    20 Bank, No. 11-cv-06700-JST, 2013 U.S. Dist. LEXIS 153697, at *32 (N.D. Cal. Oct.
                                                    21 25, 2013); Wang v. Massey Chevrolet, 97 Cal. App. 4th 856, 869 (2002).
                                                    22
                                                    23
                                                         10
                                                            See generally, Cortina v. Goya Foods, Inc., 94 F. Supp. 3d 1174, 2015 U.S. Dist.
                                                    24
                                                         LEXIS 40159 (S.D. Cal. Mar. 19, 2015) (The CLRA was not preempted by federal
                                                    25   law because consumer protection laws, including laws regulating the proper
                                                         marketing of food … were within the states’ historic police powers and therefore
                                                    26
                                                         were subject to a presumption against preemption).
                                                         11
                                                    27      https://www.merriam-webster.com/dictionary/advertise (December 4, 2018)).
                                                         12
                                                            https://thelawdictionary.org/advertisement (November 30, 2018)].
                                                    28

                                                         PLAINTIFF’S OPPOSITION TO DEFENDANT’S CROSS-MOTION FOR SUMMARY JUDGMENT
                                                         CASE NO.: 3:17-CV-02246-MMA-BLM                  11
                                                    Case 3:17-cv-02246-MMA-BLM Document 81 Filed 02/11/19 PageID.2616 Page 19 of 33



                                                     1          Therefore, the restaurant menus easily constitute advertisements because they
                                                     2 are designed to inform the potential consumer of the availability of products that
                                                     3 may be purchased and the price of those food and beverage items.
                                                     4 IV.      THE SURCHARGE PRACTICE IS A PER SE VIOLATION OF THE
                                                     5          CONSUMERS LEGAL REMEDIES ACT
                                                                Taking into consideration the above analysis that shows the restaurant menus
                                                     6
                                                         are advertisements, the food and drink items are products or goods covered by the
                                                     7
                                                         CLRA, and the surcharge at issue is not a service surcharge but rather a surcharge
                                                     8
                                                         on the price of the menu items, the surcharge practice of Defendant is a per se
                                                     9
Kazerouni Law Group, APC




                                                         violation of § 1770(a)(20) of the CLRA. Defendant clearly and undisputedly did not
                                                    10
                                                         state the required total price of the menu items inclusive of the 3.5% surcharge,
                                                    11
                           Costa Mesa, California




                                                         despite that express requirement under the CLRA.13
                                                    12
                                                                Noble House’s surcharge practice of charging a 3.5% surcharge on food and
                                                    13
                                                         drink items without accounting for the surcharge in the advertised price of the items
                                                    14
                                                         in the restaurant menus is per se unlawful under the CLRA, in that it violates Cal.
                                                    15
                                                         Civ. Code § 1770(a)(20). Under that provision of the CLRA, it is unlawful to:
                                                    16
                                                    17                 Advertis[e] that a product is being offered at a specific
                                                                       price plus a specific percentage of that price unless (A) the
                                                    18
                                                                       total price is set forth in the advertisement, which may
                                                    19                 include, but is not limited to, shelf tags, displays, and
                                                                       media advertising, in a size larger than any other price in
                                                    20
                                                                       that advertisement, and (B) the specific price plus a
                                                    21                 specific percentage of that price represents a markup from
                                                    22                 the seller’s costs or from the wholesale price of the
                                                                       product.
                                                    23
                                                    24 Cal. Civ. Code § 1770(a)(20).
                                                    25       In its menus, Noble House includes a disclosure at the bottom that it will
                                                    26 charge a 3.5% surcharge, but that is not compliant with the CLRA because the
                                                    27
                                                         13
                                                          Defendant does not argue that the pre-litigation requirement under the CLRA
                                                    28
                                                         were not met. SOF Nos. 37-39; see also, Dkt. Nos. 69-24, 69-25, 69-26.
                                                         PLAINTIFF’S OPPOSITION TO DEFENDANT’S CROSS-MOTION FOR SUMMARY JUDGMENT
                                                         CASE NO.: 3:17-CV-02246-MMA-BLM                  12
                                                    Case 3:17-cv-02246-MMA-BLM Document 81 Filed 02/11/19 PageID.2617 Page 20 of 33



                                                     1 advertised menu items do not indicate the total price of the items (and in the same
                                                     2 advertisement) when the 3.5% surcharge is taken into account. The total price is not
                                                     3 set forth in the advertised menu prices (SOF No. 24). Cal. Civ. Code § 1770(a)(20).
                                                     4          Although the question of whether the advertised menu pricing is false or
                                                     5 misleading is a factual question with regards to the UCL and FAL claims, based on
                                                     6 a reasonable consumer standard, the Court may and should find that Defendant
                                                     7 violated § 1770(a)(20) of the CLRA as a matter of law, given failure to comply with
                                                     8 the requirement to state “the total price is set forth in the advertisement … in a size
                                                     9 larger than any other price in that advertisement” (id., emphasis added); for such
Kazerouni Law Group, APC




                                                    10 failure by Noble House is essentially deemed to be false or misleading according to
                                                    11 the express text of the statute.
                           Costa Mesa, California




                                                    12          Defendant’s efforts to look to legislative history of the CLRA is misplaced
                                                    13 for two reasons. First, the Court cannot look to legislative history to interpret the
                                                    14 statute (including § 1770(a)(20)) unless Defendant has first argued and shown that
                                                    15 some portion of that section is ambiguous, which is a condition precedent. See
                                                    16 Satterfield v. Simon & Schuster, Inc., 569 F.3d 946, 951 (9th Cir. 2009). Second, by
                                                    17 not raising that argument, Defendant has forfeited the opportunity to argue that the
                                                    18 CLRA is ambiguous. See Navellier v. Sletten, 262 F.3d 923, 948-49 (9th Cir. 2001)
                                                    19 (an issue not supported by argument or citations and supporting documents is
                                                    20 waived); Zamani v. Carnes, 491 F.3d 990, 997 (9th Cir. 2007) (“The district court
                                                    21 need not consider arguments raised for the first time in a reply brief.”).
                                                    22          However, if the Court does consider the legislative history, it only supports
                                                    23 Plaintiff’s position that the California Legislature was seeking to prevent misleading
                                                    24 surcharges practices. Contrary to Defendant’s contentions, the CLRA is not limited
                                                    25 to supermarkets or economically disadvantaged communities (Def.’s Memo., pp.
                                                    26 10-11), nor should that be the case with a broad remedial statute covering any
                                                    27 transaction intended to result or resulting in the sale or lease of goods or services to
                                                    28 a consumer (Cal. Civ. Code § 1770(a)).

                                                         PLAINTIFF’S OPPOSITION TO DEFENDANT’S CROSS-MOTION FOR SUMMARY JUDGMENT
                                                         CASE NO.: 3:17-CV-02246-MMA-BLM                  13
                                                    Case 3:17-cv-02246-MMA-BLM Document 81 Filed 02/11/19 PageID.2618 Page 21 of 33



                                                     1          In sum, Defendant has not shown that the California Legislature intended to
                                                     2 reduce § 1770(a)(20)’s protection to very limited circumstances not applicable here.
                                                     3 That section applies broadly to protect California consumers and covers Noble
                                                     4 House’s restaurant surcharge practice. Therefore, the Court should reject
                                                     5 Defendant’s challenge to the CLRA claim and hold that Defendant has committed a
                                                     6 per se violation of the CLRA.
                                                       V.     WHETHER THE ADVERTISED MENU PRICING IS FALSE OR
                                                     7
                                                              MISLEADING IS A QUESTION OF FACT
                                                     8
                                                              Defendant takes the position that the Court, not a jury, should decide whether
                                                     9
                                                       Defendant’s surcharge practice is false or misleading, and asks the Court to rule in
Kazerouni Law Group, APC




                                                    10
                                                       its favor. However, the question of whether the advertisements are false or
                                                    11
                           Costa Mesa, California




                                                       misleading under the UCL and FAL is a jury question.
                                                    12        A.     The real question is whether the advertised pricing of the food and
                                                    13               beverages is false or misleading
                                                                First, Defendant mischaracterizes Plaintiff’s UCL and FAL claims when
                                                    14
                                                         arguing that the surcharge disclosure itself is neither false or misleading. That is not
                                                    15
                                                         the point. Plaintiff argues that the advertised menu pricing is false or misleading, in
                                                    16
                                                         light of the practice to add a 3.5% surcharge where Defendant did not state the total
                                                    17
                                                       price of each menu item inclusive of the 3.5% surcharge (SOF No. 24, 50).
                                                    18
                                                              B.    Ms. Holt was reasonably misled by Defendant’s surcharge practice,
                                                    19              as would be the case for a reasonable consumer
                                                    20          Ms. Holt was not aware of such surcharge practice until after she consumed
                                                    21 her meal and received the bill that listed an amount of $1.38 as a surcharge (SOF
                                                    22 Nos. 30-34). Ms. Holt had dined at the same Acqua restaurant before and was
                                                    23 unaware of a surcharge being added to her bill (SOF Nos. 40, 43). Nor did the
                                                    24 restaurant employee orally advise Ms. Holt before she ordered her meal that a 3.5%
                                                    25 surcharge would be added, or any surcharge for that matter (SOF Nos. 34, 53). See
                                                    26 e.g., Minn. Stat. § 325G.051(1)(a) (allowing retailers to impose surcharges provided
                                                    27 the “seller informs the purchaser of the surcharge both orally at the time of sale and
                                                    28 by a sign conspicuously posted on the seller’s premises") (emphasis added).

                                                         PLAINTIFF’S OPPOSITION TO DEFENDANT’S CROSS-MOTION FOR SUMMARY JUDGMENT
                                                         CASE NO.: 3:17-CV-02246-MMA-BLM                  14
                                                    Case 3:17-cv-02246-MMA-BLM Document 81 Filed 02/11/19 PageID.2619 Page 22 of 33



                                                     1           The surcharge disclosure language on the Acqua menu is on the first page of
                                                     2 the menu but not the second page from which Ms. Holt ordered the Chicken
                                                     3 Quesadilla (SOF Nos. 31-32, 34). Ms. Holt expected, and reasonably so, that she
                                                     4 would be charged $16.00 for the Chicken Quesadilla ordered from the menu, not
                                                     5 that she would have to pay 3.5% more than advertised next to that menu item (SOF
                                                     6 No. 26-27, 31-34, 42, 47). Noble House admits that the surcharge practice is a new
                                                     7 policy (SOF No. 23, 28, 40), and further that some nearby restaurants do not add a
                                                     8 surcharge to the customer’s bill (SOF No. 54).
                                                     9           Ms. Holt did not see the disclosure at the bottom of the menu on the first page
Kazerouni Law Group, APC




                                                    10 that indicated a 3.5% surcharge would be added (SOF No. 31, 32, 34). There is no
                                                    11 asterisk next to or near the advertised price of $16.00 for the Chicken Quesadilla on
                           Costa Mesa, California




                                                                                   14
                                                    12 the second page of the menu, nor did Noble House make any indication in close
                                                    13 proximity to the price of that menu item that a surcharge would be added (SOF Nos.
                                                    14 31, 34). According to a manager at the Acqua restaurant (SOF No. 52), the staff at
                                                    15 Acqua are not instructed to orally advise customers of the surcharge (SOF No. 53).
                                                    16 Instead, Noble House unreasonably expects customers to be on the lookout for small
                                                    17 signage and a disclosure at the bottom of the first page of the Acqua menu for Noble
                                                    18 House’s recently enacted practice (in February of 2017) of adding a 3.5% surcharge
                                                    19 to the customer’s bill, charging Ms. Holt $16.56 for the chicken quesadilla (pre-tax)
                                                    20 rather than the listed $16. See SOF Nos. 3, 8, 27, 28, 31-32, 34, 47, 55.
                                                    21           The surcharge disclosure at the bottom of the first page of the menu (and the
                                                    22 small signage in the restaurant) is easily overlooked by reasonable consumers who
                                                    23 are accustomed to relying on the advertised prices they see in the printed menus
                                                    24 when they sit down to enjoy a meal at the restaurants (SOF No. 3, 8, 24, 25, 27, 28,
                                                    25 32, 47, 55, 60). Noble House cannot even rely upon the signage in the restaurant
                                                    26 (SOF No. 3) because the CLRA’s § 1770(a)(20) requires the notice of the surcharge
                                                    27 and the total price be in the same advertisement (SOF No. 4). Nor can Noble House
                                                    28   14
                                                              Mr. Hyde ordered the soup and cheeseburger (SOF No. 49).
                                                         PLAINTIFF’S OPPOSITION TO DEFENDANT’S CROSS-MOTION FOR SUMMARY JUDGMENT
                                                         CASE NO.: 3:17-CV-02246-MMA-BLM                  15
                                                    Case 3:17-cv-02246-MMA-BLM Document 81 Filed 02/11/19 PageID.2620 Page 23 of 33



                                                     1 reasonably rely on the (after-the-fact) surcharge disclosure on the customer’s bill
                                                     2 (SOF No. 12, 13, 33, 34), because at that point the customer has already consumed
                                                     3 the meal and would feel obligated to pay the bill as shown, although the customer
                                                     4 might choose to forego paying a tip (or tip less) in light of the surcharge (see SOF
                                                     5 Nos. 47, 55, 60).
                                                     6          A customer cannot simply (and lawfully) chose not to pay the bill if they are
                                                     7 unhappy with it, nor might a customer necessarily feel comfortable asking to not to
                                                     8 have to pay the surcharge when they see it on their bill, as a restaurant is not
                                                     9 typically a place where parties negotiate food prices (SOF No. 33, 47, 55, 60).
Kazerouni Law Group, APC




                                                    10 While Noble House may have an unwritten policy to waive the surcharge if a
                                                    11 customer complains, in at one instance a customer complained about not knowing
                           Costa Mesa, California




                                                    12 about the surcharge and indicated that the manager would not waive the 3.5%
                                                    13 surcharge because it was out of their hands. SOF No. 47; see also, SOF Nos. 59-60.
                                                    14          It is important to note that Defendant intentionally chose to include a
                                                                                            15
                                                    15 disclosure at the bottom of the menus instead of simply increasing the advertised
                                                    16 prices (SOF No. 24, 25). This was a deliberate decision by Noble House, which
                                                    17 Plaintiff believes was in an effort to take advantage of consumers, or at the very
                                                    18 least, avoid potential backlash for increasing prices. Noble House certainly could
                                                    19 have simply raised its prices, as a manager for Noble House recently testified that
                                                    20 there was a price increase very recently at the Acuqa restaurant based on market
                                                    21 changes (SOF No. 46). Additionally, some of Noble House’s customers have
                                                    22 complained about the surcharge practice (either online or on comment cards) and
                                                    23 expressed that Noble House should have raised prices rather than imposing a 3.5%
                                                    24
                                                    25
                                                         15
                                                          Section 1770(a)(20) of the CLRA also expressly requires that the total price
                                                    26
                                                       (inclusive of the surcharge) be in a larger font size so that it stands out. Since
                                                    27 Defendant did not state the total price inclusive of the surcharge, it cannot be said
                                                    28 that the total price was in a larger font size.

                                                         PLAINTIFF’S OPPOSITION TO DEFENDANT’S CROSS-MOTION FOR SUMMARY JUDGMENT
                                                         CASE NO.: 3:17-CV-02246-MMA-BLM                  16
                                                    Case 3:17-cv-02246-MMA-BLM Document 81 Filed 02/11/19 PageID.2621 Page 24 of 33



                                                     1 surcharge on their bills (SOF No. 47, 55). At minimum, such customer comments
                                                     2 indicate a factual question for a jury with regard to the UCL and FAL claims.
                                                     3          As mentioned above, Noble House recently chose to raise prices based on
                                                     4 market changes, but decided instead to impose a 3.5% surcharge rather than raise
                                                                                                      16
                                                     5 prices (the advertised menu prices are material ) in 2017 following a minimum
                                                     6 wage increase (SOF No. 24, 25). The California Supreme Court has ruled that
                                                     7 “[s]uch materiality is generally a question of fact unless the ‘fact misrepresented is
                                                     8 so obviously unimportant that the jury could not reasonably find that a reasonable
                                                     9 [person] would have been influenced by it.’” In re Tobacco II Cases, 46 Cal. 4th at
Kazerouni Law Group, APC




                                                    10 327; Engalla v. Permanente Medical Group, Inc., 15 Cal. 4th 951, 976-77 (Cal.
                                                    11 1997). Thus, the fact finder should consider the import of such deliberate decision
                           Costa Mesa, California




                                                    12 by Noble House, which contradicts its claims that it goes to great lengths to give
                                                    13 meaningful notice to consumers.
                                                                     1.    Defendant’s reliance on Freeman is misplaced in light of the
                                                    14
                                                                           particular facts and context
                                                    15
                                                              The Freeman decision relied upon by Noble House is misplaced. Freeman is
                                                    16
                                                       not analogous because Plaintiff’s contention here is that reasonable consumers
                                                    17
                                                       16
                                                          The “reasonable consumer” standard is used to determine whether the CLRA,
                                                    18
                                                       Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code §§ 17200, et seq.; or
                                                    19 False Advertising Law (“FAL”), Cal. Bus. & Prof. Code §§ 17500, et seq. Under
                                                       the standard, the plaintiff must show that members of the public are “likely to be
                                                    20
                                                       deceived” as to the price of their order by Defendant’s surcharge practices. See
                                                    21 Gullins v. Car Max Auto Superstores Cal., LLC, 2015 U.S. Dist. LEXIS 83070,
                                                       *28-29 (C.D. Cal. 2015); Ries v. Ariz. Bevs. USA LLC, 2013 U.S. Dist. LEXIS
                                                    22
                                                       46013, *11 (N.D. Cal. 2013) (citing Williams v. Gerber Products Co., 552 F.3d
                                                    23 934, 938 (9th Cir. 2008)); Wilson v. Hewlett-Packard Co., 668 F.3d 1136, 1140
                                                       (9th Cir. 2012). This is determined by considering a reasonable consumer “who is
                                                    24
                                                       neither the most vigilant and suspicious of advertising claims nor the most unwary
                                                    25 and unsophisticated, but instead is ‘the ordinary consumer within the target
                                                       population.’” Chapman v. Skype Inc., 220 Cal. App. 4th 217, 226 (Cal. Ct. App.
                                                    26
                                                       2013); Lavie v. Proctor & Gamble Co., 105 Cal. App. 4th 496, 508 (Cal. Ct. App.
                                                    27 2003). Moreover, “any violation of the FAL constitutes a violation of the UCL.”
                                                    28 Chapman, 220 Cal. App. 4th at 226; Williams, 552 F.3d 934, 938; Kasky v. Nike,
                                                       Inc., 27 Cal. 4th 939, 951 (Cal. 2002).
                                                         PLAINTIFF’S OPPOSITION TO DEFENDANT’S CROSS-MOTION FOR SUMMARY JUDGMENT
                                                         CASE NO.: 3:17-CV-02246-MMA-BLM                  17
                                                    Case 3:17-cv-02246-MMA-BLM Document 81 Filed 02/11/19 PageID.2622 Page 25 of 33



                                                     1 would have been misled by the advertised menu pricing where Defendant did not
                                                     2 raise prices but rather imposes a 3.5% surcharge after failing to provide conspicuous
                                                     3 notice of the surcharge practices (SOF Nos. 3, 24, 25, 27, 32, 47, 55).
                                                     4          Freeman concerned a very different context in terms of a mailer for a
                                                     5 potential sweepstakes (Freeman v. Time, Inc., 68 F.3d 285, 289-90 (9th Cir. 1995)),
                                                     6 whereas here, consumers are accustomed to relying in the prices listed in the menus
                                                     7 for food and drink. See e.g., Dayna B. Royal, The Skinny on the Federal Menu-
                                                     8 Labeling Law & Why it Should Survive a First Amendment Challenge, 10 FIRST
                                                     9 AMEND. L. REV. 140, 150-151 (Fall 2011) (“Menus and menu boards are vehicles
Kazerouni Law Group, APC




                                                    10 through which restaurants propose a commercial transaction - the purchase of food.
                                                    11 Such speech offers food products for specific prices.”)
                           Costa Mesa, California




                                                    12          Further, a restaurant customer is not required to read through the entire menu
                                                    13 before placing an order, nor was the surcharge disclosure on the second page of the
                                                    14 Acqua menu from which Ms. Holt ordered the Chicken Quesadilla (SOF No. 31,
                                                    15 32). It is more reasonable to expect that someone who seeks to claim a potential
                                                    16 price would read through all of the sweepstakes materials in that context of a
                                                    17 “Million Dollar Dream Sweepstakes” (Freeman, 68 F.3d at 287). The mailers in
                                                    18 Freeman were also personalized, addressed to Freeman, whereas the restaurant
                                                    19 menus are not personalized – the menus are the same standard menu other
                                                    20 customers are given to view at the restaurant so that they may place an order.
                                                    21          The Freeman Court also noted the significance of the disclosure language
                                                    22 being in close proximity to the representations it qualified. Here, the 3.5% surcharge
                                                    23 disclosure at the bottom of the menu was not in close proximity to the items ordered
                                                    24 from the Acqua menu by Ms. Holt, particularly where the surcharge disclosure is
                                                    25 not on the second page of the Acqua menu (SOF No. 31, 32). Thus, Freeman does
                                                    26 not support the contention that reasonable restaurant customers would not have been
                                                    27 misled by Noble House’s surcharge practice.
                                                    28

                                                         PLAINTIFF’S OPPOSITION TO DEFENDANT’S CROSS-MOTION FOR SUMMARY JUDGMENT
                                                         CASE NO.: 3:17-CV-02246-MMA-BLM                  18
                                                    Case 3:17-cv-02246-MMA-BLM Document 81 Filed 02/11/19 PageID.2623 Page 26 of 33



                                                     1          Therefore, a jury should decide whether, under the circumstances, a
                                                     2 reasonable consumer would have been materially misled by Defendant’s surcharge
                                                     3 practices where the actual price of the menu items (inclusive of a 3.5% surcharge) is
                                                                      17
                                                     4 not advertised. Stated differently, a jury should decide whether the advertised
                                                     5 menu pricing is false or misleading under a reasonable consumer standard for the
                                                     6 UCL and FAL claims. However, if the Court determines that it (rather than a jury)
                                                     7 may rule on the factual question as to whether the advertised menu pricing is false
                                                     8 or misleading under a reasonable consumer standard for the UCL and FAL claims,
                                                     9 the Court should rule in favor of Plaintiff for the reasons explained above.
Kazerouni Law Group, APC




                                                       VI. DEFENDANT IS NOT ENTITLED TO AN AFFIRMATIVE DEFENSE
                                                    10
                                                              In its Answer to the First Amended Complaint, Defendant asserts various
                                                    11
                           Costa Mesa, California




                                                       defenses (Dkt. No. 37, pp. 12-14). Some of those claimed defenses have been
                                                    12
                                                       stricken by the Court. Dkt. No. 66. Noble House only argues two defenses in its
                                                    13
                                                       Cross-MSJ, both of which are without merit as explained below.
                                                    14
                                                              A.     Defendant is Not Entitled to the Claimed Safe Harbor Defense
                                                    15
                                                              Without citing to its Answer and identifying a specific affirmative defense in
                                                    16
                                                       its pleading, Defendant contends that the surcharge practice is not unlawful because
                                                    17
                                                       it is subject to a safe harbor defense. Def’s Memo., pp. 12-14. Such defense has
                                                    18
                                                       been forfeited because it was not raised in the Answer, and it is also without merit.
                                                    19
                                                                     1.     Defendant has waived the safe harbor defense by not
                                                    20
                                                                            asserting it in its Answer
                                                    21        As an initial matter, Defendant should not be permitted to argue a safe harbor
                                                    22 defense because it was not raised in its Answer to the First Amended Complaint as a
                                                    23
                                                         17
                                                           Noble House does not argue that the advertised menu prices are not material.
                                                    24
                                                         Such prices are certainly material. See Holt, 2018 U.S. Dist. LEXIS 177940, at
                                                    25   *28-30; see also, Berger v. Home Depot USA, Inc., 741 F.3d 1061, 1070 (9th Cir.
                                                         2014), abrogated on other grounds by Microsoft Corp. v. Baker, 137 S. Ct. 1702,
                                                    26
                                                         198 L. Ed. 2d 132 (2017) (finding materiality not at stake under the CLRA because
                                                    27   “the price of [the item is] an undeniably material term”); Brockey v. Moore, 107
                                                         Cal.App.4th 86, 100 (2003) (affirming that “the primary evidence in a false
                                                    28
                                                         advertising case is the advertising itself”).
                                                         PLAINTIFF’S OPPOSITION TO DEFENDANT’S CROSS-MOTION FOR SUMMARY JUDGMENT
                                                         CASE NO.: 3:17-CV-02246-MMA-BLM                  19
                                                    Case 3:17-cv-02246-MMA-BLM Document 81 Filed 02/11/19 PageID.2624 Page 27 of 33


                                                         defense. “Under the Federal Rules of Civil Procedure, a party, with limited
                                                     1
                                                         exceptions, is required to raise every defense in its first responsive pleading, and
                                                     2
                                                         defenses not so raised are deemed waived.” Morrison v. Mahoney, 399 F.3d 1042,
                                                     3
                                                         1046 (9th Cir. 2005) (citing Fed. R. Civ. P. 8(c), 12(b), and 12(g)); Jones v. Miles,
                                                     4
                                                         656 F.2d 103, 107 n.7 (“[A]n affirmative defense is not waived if the party who
                                                     5
                                                     6 should have pled the defense introduces evidence in support thereof without
                                                     7 objection by the adverse party or . . . the opposing party’s own evidence discloses
                                                     8 the defense, necessarily indicating his express consent.”); Gaines v. Stolc., 2012
                                                     9 U.S. Dist. LEXIS 19412, at *6 (C.D. Cal. 2012) (“the Court agrees that
Kazerouni Law Group, APC




                                                    10 Respondent's procedural default defense was waived as Respondent did not assert it
                                                    11 in his answer.”); Arizona v. California, 530 U.S. 392, 408-410 (2000) (holding the
                           Costa Mesa, California




                                                    12 preclusion defense could not be considered when it had not been pressed at earlier
                                                    13 stages of litigation, having every opportunity to do so).
                                                    14          Nowhere in the Answer does Noble House state the words “safe harbor” (Dkt.

                                                    15 No. 37). Additionally, none of the more than twenty purported affirmative defenses
                                                    16 (some of which have been stricken, Dkt. No. 66) are based on the claimed safe
                                                    17 harbor defense. Moreover, Defendant has not sought leave to amend the Answer to
                                                    18 add the safe harbor defense, even after some of its defense were stricken (id.)
                                                    19 Therefore, the Court should find that such defense raised for the first time in
                                                    20 Defendant’s Cross-MSJ is forfeited.
                                                    21                 2.      If the Court considers the safe harbor defense, the Court
                                                                               should rule that it is without merit
                                                    22
                                                    23          Should the Court consider the claimed safe harbor defense, the Court should
                                                    24 hold that such defense is without merit. Defendant claims that California
                                                    25 “enforcers” have “recognized” a restaurant’s right to apply a “mandatory fixed-
                                                    26 percent service charge to patrons’ bills.” Neither the California Legislature or state
                                                    27 regulator have deemed Defendant’s surcharge practice to be legally proper. The
                                                    28 statute that covers the surcharge practice is § 1770(a)(20) of the CLRA, which

                                                         PLAINTIFF’S OPPOSITION TO DEFENDANT’S CROSS-MOTION FOR SUMMARY JUDGMENT
                                                         CASE NO.: 3:17-CV-02246-MMA-BLM                  20
                                                    Case 3:17-cv-02246-MMA-BLM Document 81 Filed 02/11/19 PageID.2625 Page 28 of 33


                                                         statute Defendant violated. Even that section of the CLRA allows for a surcharge,
                                                     1
                                                         but imposes reasonable conditions to avoid misleading advertisements.
                                                     2
                                                                Noble House points to a letter issued by the California State Board of
                                                     3
                                                         Equalization (“BOE”) that only addresses issues related to taxation of surcharges.
                                                     4
                                                         The BOE simply issued information regarding whether surcharges that some
                                                     5
                                                     6 restaurants had recently begun to add to consumers’ bills were subject to sales tax.
                                                     7 Specifically, the BOE sought to resolve uncertainty in California’s tax code
                                                     8 regarding whether sales tax applies to sales at the restaurant. The BOE offers no
                                                     9 opinion or advice on the adequacy of any disclosure or legality of the method by
Kazerouni Law Group, APC




                                                    10 which Defendant collects its Surcharge, and would lack the authority to do so in any
                                                    11 case. As such, the BOE did not provide any “regulations and guidelines” related to
                           Costa Mesa, California




                                                    12 the collection or disclosure of the Surcharge itself or recognize the propriety of such
                                                    13 business practices upon which Defendant could claim to reasonably rely upon.
                                                    14          Second, Defendant should not be permitted to claim, without affording

                                                    15 Plaintiff with Rule 56(d) relief, that 22 Code Regs. § 927-1 or California Labor
                                                    16 Code § 350(e) provide safe harbor, which apply to “mandatory service charges
                                                    17 distributed to employees” because pursuant to Judge Major’s discovery ruling on
                                                    18 the parties’ discovery dispute (Dkt. No. 47), how Defendant spends the surcharge
                                                    19 revenue and whether the Surcharge is kept separate from Defendant’s profits is not
                                                    20 relevant to a claim for defense. Since Ms. Holt has been precluded from obtaining
                                                    21 discovery to confirm or deny how the surcharge revenue is used by Defendant,
                                                    22 Defendant should not be permitted to argue in its moving papers that the Surcharge
                                                    23 is a “service charge distributed to employees at the employer’s discretion” when
                                                    24 Plaintiff has been unable to obtain discovery to confirm or dispute Defendant’s
                                                    25 assertion. See Kazeroiunian Decl., ¶ 7. Considering Defendant’s evidence on this
                                                    26 issue without affording Plaintiff Rule 56(d) relief would violate Plaintiff’s
                                                    27 procedural due process rights.
                                                    28       Third, Defendant cites to no local or municipal laws in San Diego that have

                                                         PLAINTIFF’S OPPOSITION TO DEFENDANT’S CROSS-MOTION FOR SUMMARY JUDGMENT
                                                         CASE NO.: 3:17-CV-02246-MMA-BLM                  21
                                                    Case 3:17-cv-02246-MMA-BLM Document 81 Filed 02/11/19 PageID.2626 Page 29 of 33


                                                         considered restaurant surcharges and deemed them proper. In fact, San Diego’s
                                                     1
                                                         City Attorney took legal action against restaurants in the San Diego area that began
                                                     2
                                                         implementing surcharges, which shows that the practice is not universally accepted
                                                     3
                                                         as Defendant claims. See Dkt. No. 75-27, p. 8 of 12. The fact that Defendant’s
                                                     4
                                                         restaurant has not been prosecuted by the City Attorney does not provide it any safe
                                                     5
                                                     6 harbor or in any way condone its Surcharge practices; in other words, lack of legal
                                                     7 action by the City of San Diego does not make a practice legal, and for Defendant
                                                     8 to imply otherwise is improper and misleading. Defendant admits there is no law
                                                     9 requiring the surcharge (SOF No. 45).
Kazerouni Law Group, APC




                                                    10          Fourth, the Santa Monica Municipal Code § 4.62.040(b) cited by Noble

                                                    11 House only supports Plaintiff’s position that Defendant’s particular surcharge
                           Costa Mesa, California




                                                    12 practice is a violation of the CLRA. First, even the City of Santa Monica requires a
                                                    13 clear and conspicuous disclosures of a surcharge (essentially recognizing that a
                                                    14 restaurant surcharge practice can be misleading), and the advertising by Noble
                                                    15 House here does not meet that standard with the disclosure at the bottom of the
                                                    16 menus and small signage around the restaurant (SOF Nos. 4, 5). Second, the State
                                                    17 of California imposes a higher standard than Santa Monica, in that in addition to
                                                    18 noting the surcharge, the company must also state the “total” price inclusive of the
                                                    19 surcharge in the same advertisement, under § 1770(a)(20) of the CLRA.
                                                    20       Lastly, the guidelines from the California Restaurant Association, which is

                                                    21 not a governmental agency, cannot override California state law. Nor could the
                                                    22 (voluntary) 2018 guidelines have been relied upon by Noble House in 2017 when it
                                                    23 enacted its particular surcharge practice. In sum, there is no safe harbor defense.
                                                    24       B.     Defendant’s First Amendment Argument Fails

                                                    25          Noble House’s First Amendment argument plainly fails. Noble House

                                                    26 concedes that “Noble House does not challenge the constitutionality of a state
                                                    27 statute” but merely states that, in Noble House’s opinion, the CLRA “would raise
                                                    28 serious constitutional concerns” (Dkt. No. 75-1, p. 15, n.8). The First Amendment

                                                         PLAINTIFF’S OPPOSITION TO DEFENDANT’S CROSS-MOTION FOR SUMMARY JUDGMENT
                                                         CASE NO.: 3:17-CV-02246-MMA-BLM                  22
                                                    Case 3:17-cv-02246-MMA-BLM Document 81 Filed 02/11/19 PageID.2627 Page 30 of 33



                                                     1 challenge by Defendant comprises only a little more than one page of Defendant’s
                                                     2 Cross-MSJ. See Dkt. No. 75-, 15:6-16:19. This is perhaps the reason that Noble
                                                     3 House did not serve the Rule 5.1 notice on the attorney general to give the
                                                     4 government an opportunity to defend the constitutionality of the CLRA. Fed. R.
                                                     5 Civ. P. 5.1 (“Rule 5.1”). SOF No. 41.
                                                     6          Defendant next suggests, again in a footnote, that it may provide for the
                                                     7 notice under Rule 5.1 “promptly” after raising the challenge, but Defendant ignores
                                                     8 that it raised the issue in its pleading in May of 2018 (Dkt. No. 37, p. 14, ¶ 20). See
                                                     9 Fed. R. Civ. P. 5.1 (“A party that files a pleading, written motion, or other paper
Kazerouni Law Group, APC




                                                    10 drawing into question the constitutionality of a federal or state statute must
                                                    11 promptly …”) (emphasis added). Nor has Noble House provided evidence that it has
                           Costa Mesa, California




                                                    12 actually and recently served the Rule 5.1(a) notice.
                                                    13          With regard to whether such defense has been waived by Defendant,
                                                    14 Defendant has waived the defense by not specifying the constitutional violation and
                                                    15 only vaguely asserting that “Noble House’s actions were privileged under and/or
                                                    16 protected by the United States and California Constitution” (Dkt. No. 37, p. 14, ¶
                                                    17 20), which is another way of Defendant saying the CLRA violates unspecified
                                                    18 constitutional rights. See generally, Lazar v. Kroncke, 862 F.3d 1186, 1202 (9th Cir.
                                                    19 2017) (finding a Dormant Commerce Clause challenge waived for lack of
                                                    20 specificity).      Additionally, Noble House should not be permitted to bring a
                                                    21 constitutional challenge after failing to comply with Rule 5.1 for more than six
                                                    22 months, showing lack of diligence, where the Answer to the First Amended
                                                    23 Complaint was filed May 14, 2018 (Dkt. No. 37). See Ballentine v. Las Vegas
                                                    24 Metro. Police Dep't, 2017 U.S. Dist. LEXIS 133777, at *21 (D. Nev. Aug. 21,
                                                    25 2017).
                                                    26          In terms of the merits, there is no First Amendment violation. The CLRA does
                                                    27 not outright ban surcharges, nor does it regulate commercial speech in a manner that
                                                    28 prevents commercial speech about surcharges. Under § 1770(a)(20) of the CLRA, a

                                                         PLAINTIFF’S OPPOSITION TO DEFENDANT’S CROSS-MOTION FOR SUMMARY JUDGMENT
                                                         CASE NO.: 3:17-CV-02246-MMA-BLM                  23
                                                    Case 3:17-cv-02246-MMA-BLM Document 81 Filed 02/11/19 PageID.2628 Page 31 of 33



                                                     1 business may both advertise and charge a surcharge under certain conditions, by
                                                     2 stating “(A) the total price is set forth in the advertisement … in a size larger than
                                                     3 any other price in that advertisement, and (B) the specific price plus a specific
                                                     4 percentage of that price represents a markup from the seller’s costs or from the
                                                     5 wholesale price of the product.” Cal. Civ. Code § 1770(a)(20).
                                                     6          The CLRA essentially provides that it is inherently misleading conduct to
                                                     7 impose a surcharge on products while not also stating in the advertisement the total
                                                     8 price inclusive of the surcharge, which is what Defendant is liable for here in terms
                                                     9 of its restaurant menus. Thus, the CLRA is in line with commercial speech law
Kazerouni Law Group, APC




                                                    10 permitting regulation of commercial speech that is false or misleading. “The Central
                                                    11 Hudson test first asks whether the speech is either misleading or related to illegal
                           Costa Mesa, California




                                                    12 activity.” Italian Colors Rest. v. Becerra, 878 F.3d 1165, 1176 (9th Cir. 2018). Even
                                                    13 Defendant acknowledges that commercial speech may be regulated where it is
                                                    14 misleading or related to unlawful activity. See Dkt. No. 75-1, 15:11-13.
                                                    15          Moreover, the CLRA does not impose more extensive than necessary
                                                    16 requirements to protect consumers from false or misleading surcharges practices.
                                                    17 Nor does Noble House contend that the CLRA’s requirements are more extensive
                                                    18 than necessary to serve a substantial governmental interest; the restrictions are
                                                    19 narrowly drawn to address a deceptive practice. Noble House further does not argue
                                                    20 that the government would not have a substantial interest in protecting California
                                                    21 consumers in terms of their economic rights and preventing consumer deception.
                                                    22          The facts are distinguishable from Italian Colors because the CLRA’s
                                                    23 Section 1770(a)(20) is not an anti-surcharge statute, as mentioned above. It does not
                                                    24 prohibit surcharges by business, including restaurants, but does impose certain
                                                    25 reasonable requirements on advertising prices where a surcharge is to be applied.
                                                    26 Further, unlike in Italian Colors, it is misleading here for Noble House to advertise
                                                    27 the menu prices without stating the total price inclusive of the 3.5% surcharge that it
                                                    28 intends to (and does) adds to the bill, and instead included a disclosure at the bottom

                                                         PLAINTIFF’S OPPOSITION TO DEFENDANT’S CROSS-MOTION FOR SUMMARY JUDGMENT
                                                         CASE NO.: 3:17-CV-02246-MMA-BLM                  24
                                                    Case 3:17-cv-02246-MMA-BLM Document 81 Filed 02/11/19 PageID.2629 Page 32 of 33



                                                     1 of the menus, thus altering the typical restaurant experience of looking to the prices
                                                     2 next to the food and beverage items to know how much they will cost.
                                                     3          It is wrong for Noble House to characterize the CLRA as a “per se ban on all
                                                     4 surcharges…” (Dkt. No. 75-1, 16:2-3). Defendant similarly mischaracterized
                                                     5 Plaintiff’s argument in support of class certification as to the unlawfulness of
                                                     6 Defendant’s surcharge practice. This Court previously explained that Defendant,
                                                     7 when relying on Searle and Italian Colors Rest., “misconstrues Plaintiff's claims by
                                                     8 focusing on disclosure of the surcharge.” Holt, 2018 U.S. Dist. LEXIS 177940, at
                                                     9 *9. This Court further explained that “Plaintiff does not allege that surcharges in
Kazerouni Law Group, APC




                                                    10 general are per se unlawful, but rather that Noble House’s practice with respect to
                                                    11 its 3.5% surcharge is per se unlawful under the CLRA and UCL.” Id.
                           Costa Mesa, California




                                                    12          Thus, there is no First Amendment violation, including after Italian Colors.
                                                    13 The CLRA places a reasonable, and constitutional, restriction on commercial
                                                    14 advertising where the business chooses to impose a surcharge; the CLRA passes
                                                    15 intermediate scrutiny. In order to avoid a violation of the CLRA where it desired to
                                                    16 impose a surcharge of 3.5%, all Defendant needed to do was either: i) state the total
                                                    17 price inclusive of the 3.5% surcharge – and in larger font size or ii) increase its
                                                    18 advertises prices in the menus by 3.5%. Defendant did neither of these two things.
                                                    19 The result is a false or misleading advertisement.
                                                    20 VII. CONCLUSION
                                                    21          In conclusion, the Court should deny Noble House’s Cross-Motion for
                                                    22 Summary Judgment. The Court should instead find in favor of Plaintiff on summary
                                                    23 judgment as to liability of Noble House under § 1770(a)(20) of the CLRA.
                                                    24          With regard to the UCL and FAL claims, there is a factual question of
                                                    25 whether a reasonable consumer would have been misled by Defendant’s advertising
                                                    26 of the menu prices, based on its surcharge practices.
                                                    27 ///
                                                    28 ///

                                                         PLAINTIFF’S OPPOSITION TO DEFENDANT’S CROSS-MOTION FOR SUMMARY JUDGMENT
                                                         CASE NO.: 3:17-CV-02246-MMA-BLM                  25
                                                    Case 3:17-cv-02246-MMA-BLM Document 81 Filed 02/11/19 PageID.2630 Page 33 of 33



                                                     1                                                      Respectfully submitted,
                                                     2
                                                     3                                                      KAZEROUNI LAW GROUP, APC
                                                     4 Date: February 11, 2019                              By:/s/ Abbas Kazerounian
                                                                                                               Abbas Kazerounian
                                                     5
                                                                                                               Attorneys for Plaintiff
                                                     6
                                                     7
                                                     8
                                                     9
Kazerouni Law Group, APC




                                                    10
                                                    11
                           Costa Mesa, California




                                                    12
                                                    13
                                                    14
                                                    15
                                                    16
                                                    17
                                                    18
                                                    19
                                                    20
                                                    21
                                                    22
                                                    23
                                                    24
                                                    25
                                                    26
                                                    27
                                                    28

                                                         PLAINTIFF’S OPPOSITION TO DEFENDANT’S CROSS-MOTION FOR SUMMARY JUDGMENT
                                                         CASE NO.: 3:17-CV-02246-MMA-BLM                  26
